Case 1:16-cv-00375-FPG-JJM Document 95-5 Filed 03/25/19 Page 1 of 3




                 EXHIBIT 5
              Case 1:16-cv-00375-FPG-JJM Document 95-5 Filed 03/25/19 Page 2 of 3




                                  Employee Benefit Plans Committee

                                  November 13, 2017




                                  Private & Confidential


                                                                 M&T Bank


ONFIDENTIAL                                                                         MTB-ERJSA-00002 !S7
                        Case 1:16-cv-00375-FPG-JJM Document 95-5 Filed 03/25/19 Page 3 of 3




              Qualified Default Investment Alternative (QDIA)
              Annual Review and Recommendation
               The QDIA is the investment option that is used when an employee does not elect an investment option for 401(k) or Retirement
               Accumulation Account contributions
               The QDIA genera lly must meet the following criteria:
               • Product with a mix of investments that takes into account the individual's age or retirement date (an example of such a product
                 could be a life-cycle or targeted-retirement-date fund)
               • QDIA must either be managed by an investment manager, plan trustee, plan sponsor or a committee comprised primarily of
                 employees of the plan sponsor that is a named fiduciary
               • QDIA may not invest participant contributions in employer securities




                 verage age of one fund investors
                (or the default roup)                  .6
                                                    $ 1,000



                Summary
                • The key advantage of Retirement Date Collective Trusts is that they provide periodic rebalancing and the objectives of the
                  investment options typically change over time to become more conservative (Glide path)
                  The Retirement Date Collective Trusts are more suitable for the average age of our current bank population as well as newly
                  hired employees
                  The fees for the Retirement Date Collective Trusts are 33%less than the T. Rowe Price Balanced Fund with a fee expense of 43
                  bps compared to 64 bps of the balanced fund
                • We recommend the Retirement Date Collective Trusts as the QDIA beginning January 1, 2018




                                                                                                                                    M&T Bank



ONFIDENTIAL                                                                                                                                        MTB-ERJSA-00002201
